Citation Nr: 0106045	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  98-19 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to restoration of a 30 percent disability 
evaluation for a right knee disorder, currently evaluated as 
10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service between 1980 and 
1981.  He also had a number of periods of active duty for 
training in the Unites States Army Reserve during the 1980's 
and 1990s.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which in effect, reduced the 
disability rating assigned for the veteran's service-
connected right knee disorder from 30 percent to 10 percent 
disabling.

The veteran testified before the undersigned Member of the 
Board at a hearing held at the RO in January 2001. 


REMAND

The VA has a duty to assist the veteran in developing facts 
pertinent to his claim for benefits.  This duty includes 
obtaining all private and government records pertinent to the 
claim, and when indicated by the circumstances of the case, 
ordering a medical examination.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 (1990). 

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.

The Board notes that additional medical records, not 
currently associated with the record on appeal, may be 
pertinent to the proper adjudication of the veteran's claim.  
In hearing testimony before the undersigned in January 2001, 
the veteran alluded to recent VA medical treatment for the 
disability at issue.  He stated that his last visit to the VA 
clinic was three months earlier, probably during November or 
December 2000.   However, the file is unclear as to whether 
the records of the treatment reported by the veteran have 
been obtained.  

The veteran further testified that his next appointment at 
the VA orthopedic clinic had been scheduled for February 6 or 
7, 2001.  He also indicated that he had applied for Social 
Security Administration (SSA) disability benefits, but his 
claim was denied.  The records pertaining the veteran's 
application for SSA benefits are not on file.  The 
requisition and consideration of all available medical 
records that are relevant to an issue on appeal is necessary 
for the adjudication of the case.

Therefore, the case must be remanded for the RO to obtain all 
relevant records relating to all the treatment received by 
the veteran, including any records pertaining to his claim 
for SSA benefits.  

The veteran was most recently examined for compensation 
purposes in 1997, nearly four years ago at this point, which 
in light of the more recent treatment and his testimony 
pertaining the extent of his knee disability, merits a more 
current and comprehensive VA medical examination. Therefore, 
further development of the evidence in this regard is also 
necessary.  Hyder v. Derwinski, 1 Vet. App. 22 (1991).

Finally, it should be noted that there has been a significant 
change in the law during the pendency of the veteran's 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  This change in the law is applicable to 
all claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  Because of this change in the law, a remand is 
required for compliance with any applicable notice and duty 
to assist provisions contained in the new law.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:


1.   The RO should make the necessary 
arrangements to obtain all the records 
pertaining to the veteran from all the VA 
medical facilities where he has received 
medical treatment.  All records received 
should be associated with the claims 
folder.  

2.   The RO should contact the SSA for 
the purpose of obtaining any records from 
that agency, which pertain to an award or 
denial of disability benefits to the 
veteran.  The RO should obtain copies of 
award/denial letters/notices, 
administrative/appellate decisions, 
hearing transcripts, if applicable, and 
all medical records relied upon 
concerning any claims/appeals filed by 
the veteran for SSA benefits.  The RO 
should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  All attempts to obtain 
records, which are ultimately 
unsuccessful, should be documented in the 
claims folder.

3.  Subsequently, the RO should schedule 
the veteran for a comprehensive VA 
examination specifically to determine the 
severity of his right knee disorder.  The 
veteran's claims folder is to be made 
available to the physician for review 
prior to the examination, and the 
physician should be asked to indicate in 
the examination report whether he or she 
has reviewed the claims folder.  All 
indicated tests, including x-rays, if 
necessary, are to be done and the 
physician should review the results of 
any testing prior to the completion of 
the report.  The physician should 
describe any functional limitation due to 
pain, including whether additional 
functional limitation is likely to occur 
on use or during flare-ups.  The 
physician should report any precipitating 
and aggravating factors (i.e., movement 
and activity), effectiveness of any pain 
medication or other treatment for relief 
of pain, functional restrictions from 
pain on motion, and the effect the 
disability has upon daily activities.  In 
that the examination is to be conducted 
for compensation rather than for 
treatment purposes, the physician should 
specifically describe the level of 
disability attributable to the veteran's 
right knee in correlation with the 
applicable musculoskeletal rating and 
diagnostic criteria set forth in the 
Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (2000).  The physician 
should address the medical findings that 
specifically correspond to the criteria 
listed in the Rating Schedule for 
limitation of motion, etc., and any other 
related musculoskeletal impairment 
pursuant to the applicable diagnostic 
codes found under 38 C.F.R. § 4.71a, as 
well as for any existing neurological 
impairment, as is appropriate based on 
the medical findings.  The examiner must 
conduct range of motion (ROM) testing, 
and should report the exact ROM of the 
knee.  The ROM results should be set 
forth in degrees, and the report should 
include information as to what is 
considered "normal" range of motion.  
The examination report must cover any 
weakness in movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, and pain 
of use, and provide an opinion as to how 
these factors result in any limitation of 
motion and/or function.  The examiner 
should provide complete rationale for all 
conclusions reached.

4.  After the development requested have 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures.  The RO 
should also ensure that development 
efforts to obtain the above-cited medical 
records are undertaken in compliance with 
this REMAND.

5.   The RO must review the claims file 
and ensure that any and all notification 
requirements and/or development actions 
applicable to the veteran's claim and 
required by the Veterans Claims Assistance 
Act of 2000 are completed.  For further 
guidance on the processing of claims in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

6.  After completion of the above, the RO 
should readjudicate the claim presently 
on appeal with consideration given to all 
of the evidence of record, including any 
additional medical evidence obtained 
pursuant to this remand.  The RO should 
consider carefully and with heighten 
mindfulness the benefit of the doubt 
rule.  38 U.S.C.A. § 5107(b).  If the 
evidence is not in equipoise the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet.App. 24, 26 (1991).


If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the veteran 
should be furnished a supplemental statement of the case and 
afforded a reasonable period of time within which to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified. The purpose of this REMAND is to obtain additional 
information.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



